Exhibit 10.25V

 

TWENTY-THIRD AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Twenty-third Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree to the following upon the Effective Date:

 

1.   That subsection titled "Monthly Cost Review" of the section titled "Review
and Proposals" of  Exhibit H.1-The Services to the Agreement cited below, will
be deleted in its entirety as will any and all other references in the Agreement
to "Monthly Cost Review," and neither party hereto shall have any further rights
or obligations relating thereto:

 

"Reviews and Proposals

Monthly Cost Review.  CSG will provide a monthly spreadsheet to Customer
detailing the major cost areas represented on CSG's prior month
invoice.  Customer will provide the major cost areas to be reviewed, example
areas include: Monthly Fees, Product license fees, bill creation fees, bill
inserting fees, postage fees, WAN fees, and consulting services fees."

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Steve Blechschmidt

 

 

By:  /s/ Peter E. Kalan

 

Title:  Mgr Billing Vendor Rel.

 

Title:  President, CEO

 

Name:  Steve Blechschmidt

 

Name:  Peter E. Kalan

 

Date:  2/1/12

 

Date:  2/2/12

 

 